SCHROEDER, Circuit Judge,
dissenting in part:
I respectfully dissent from that part of the majority opinion holding that on remand the Bankruptcy Court must segregate food and beverage receipts from room receipts. The issue was not litigated below and was raised sua sponte by this court for the first time at oral argument of the appeal. This circuit routinely declines to address on appeal issues not presented to the trial court, e.g., Han v. United States, 944 F.2d 526, 527 n. 1 (9th Cir.1991); Mosher v. Kane, 784 F.2d 1385, 1391 (9th Cir.1986), overruled on other grounds, In re Washington Public Power, *378823 F.2d 1349 (9th Cir.1987), especially when, as in this case, the issues turn on unresolved factual questions, Pacific Express, Inc. v. United Airlines, Inc., 959 F.2d 814, 819 (9th Cir.), cert. denied, — U.S. -, 113 S.Ct. 814, 121 L.Ed.2d 686 (1992). I believe that we should decline to address the segregation issue.
In the post-argument briefing that we requested, the appellant, FSA, contends that if segregation is ordered, the segregation will not help Days Inn because the food and beverage services at the hotels operated at a loss. Days Inn must agree, because its only responsive argument has been to reiterate its position that all of the proceeds, both room revenues and food and beverage revenues, should be treated as accounts receivable. Days Inn apparently has no incentive whatsoever to advocate segregation because even if the food and beverage revenues were treated as accounts, Days Inn will not benefit unless room revenues are treated as accounts as well.
As a result, we do not have any party with an interest in advocating segregation or with incentive to provide us with the precise accounting practices that should be used in segregating a hotel’s different categories of revenue. I therefore do not believe we are in a position to render a holding on the issue; it amounts to no more than an advisory opinion that could create serious problems in future cases in which the propriety and manner of segregation are both hotly contested. See Holloway v. United States, 789 F.2d 1372, 1374 (9th Cir.1986) (“this court will not declare rules of law that will have no effect on the case at bar.”).
I concur in the remainder of the Opinion.